Citation Nr: 0629395	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from August 1970 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently has low back pain due 
to an in-service injury to his lower back.  He indicates pain 
has continued since service, with treatment beginning in the 
1980s.

During this appeal, the veteran identified a number of 
private physicians and treatment facilities from which he 
sought treatment for his claimed back condition over the 
years.  In his October 2002 notice of disagreement, the 
veteran specifically identified the following providers: Dr. 
G. Fowler, Dr. A. Moscal; The Aid Station; Medfirst; Dr. M. 
Howell; and Dr. D. Howell.  The veteran indicated that he did 
not know how to attempt to obtain any records from Dr. 
Fowler, The Aid Station, and Medfirst.  The RO sent the 
veteran a letter with a release form to complete in July 
2003.  However, according to the veteran's March 2004 
substantive appeal, he never received such letter or release 
form.  Rather than wait for an additional release form, the 
veteran attached a general medical release for VA to his 
substantive appeal.

The Board finds that a remand is necessary in order to 
request and obtain medical records from the providers 
mentioned above, Dr. A. Moscal, Dr. M. Howell, and Dr. D. 
Howell, from which the veteran indicates records may be 
available.  In order to fulfill its duty to assist the 
veteran in developing and substantiating his appeal, 
appropriate attempts should be made to retrieve these medical 
records as requested by the veteran.



Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from Dr. A. 
Moscal, Dr. M. Howell, and Dr. D. Howell, 
as listed in the veteran's October 2002 
notice of disagreement.

2. After completion of the above, review 
the expanded record and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


